DETAILED ACTION
Response to Amendment
Claims 1-10 are pending in the application. Claims 7-8 and 10 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
Claims 1-6 and 9 are currently under examination and the subject matter of the present Office Action.

Previous Claim Rejections - 35 USC § 102
3.	Claim(s) 1-5 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurd et al., Contribution from the Chemical Laboratory of Northwestern University 1930, (hereafter referred to as “Hurd et al.”).
	Applicant’s arguments regarding the moiety taught by Hurd et al corresponding to instant “R3” (i.e. an allyl group) relative to the instantly recited R3 (i.e. defined as aldehyde, acyl, -COOH, hydroxyl-substituted C1-4 alkyl, -CH2O-C1-4 alkyl or -CO2C1-4alkyl) are persuasive. Therefore the previous anticipation rejection is withdrawn.
4.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail communication with Dr. Matthias Scholl (Reg. No. 54,947) on April 15, 2022.
6.	The application has been amended as follows: 
CLAIM 1, page 2, please delete the recitation:
		“the formula I comprises a dotted line referring to R4 connected to 			X through a group comprising carbon, or no bond and atom connected 			between R4 and X; and 
		the formula I' comprises a first dotted line referring to a single bond 		and a double bond between C1 and X, and a second dotted line referring 			to R4 connected to X through a group comprising carbon, or no bond and 			atom connected between R4 and X” 
and replace with the following:
		“wherein the dotted line in formula I optionally comprises a carbon 			chain connecting R4 to X; and
		wherein the dotted line in formula I’ optionally comprises a carbon 			chain connecting R4 to X”.

CLAIMS 7, 8, and 10, please CANCEL without prejudice or disclaimer.



REASONS FOR ALLOWANCE
7.	In consideration of Applicant’s amendatory changes and cancellations, claims 1-6 and 9 are allowable over the prior art, as newly renumbered claims 1-7. The following is an examiners statement of reasons for allowance:
This invention relates to novel polysubstituted benzene derivatives according to formula I or I’, and their pharmaceutical compositions. Similar polysubstituted phenols are known in the art, however the aspect of preparing the instant claimed compounds that are tetrasubstituted and either condensed with pyrrolidine, furan, or thiophene (formula I) or linked to an alkyl group, an ether group, or a sulfide group (formula I’) is novel and unobvious. After a thorough search, the closest of prior art, to Hurd et al. was found to teach similar polysubstituted phenol derivatives, however Hurd et al. fails to teach, suggest or render obvious the instant claimed compounds according to formula I or I’, or their pharmaceutical compositions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611